Citation Nr: 1423745	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-47 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1977 to August 1980 and from February 1982 to April 1984.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The record indicates that the Veteran received VA vocational rehabilitation counseling.  See January 2011 VA correspondence.  However, the VA vocational rehabilitation folder is not of record.  Therefore, the Veteran's vocational rehabilitation folder should be associated with the claims file.  

The record is unclear as to whether the Veteran is currently working.  A September 2011 VA psychiatrist note indicates that the Veteran reported that he was enrolling in culinary school and was working at Steak and Shake while going through vocational rehabilitation.  However, an October 2011 VA record indicates that the Veteran reported that his low back pain had returned due to part time work and that the pain was making it difficult for him to work.  Moreover, a December 2011 VA infectious disease note indicates that the Veteran had been working as a part-time dish washer for six weeks.  Therefore, the Veteran's full and current employment history should be obtained.

Moreover, the May 2012 VA examiner indicated that the Veteran's service-connected lumbar spine disability coupled with a non-service connected disability prevented him from climbing in and out of trucks, which is the only job the Veteran held throughout his life; the VA examiner also noted that taking into account the lumbar spine disability alone, the Veteran would be able to hold a sedentary or supervisory job.  The adjudication of a claim for a TDIU requires, among other things, consideration of the claimant's education, training, and work history.  See 38 C.F.R. § 4.16 (2013).  A VA opinion that takes into consideration the Veteran's education, training, and work history is necessary to assist in determining whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected lumbar spine disability.

Finally, the Veteran does not currently meet the schedular criteria for a TDIU; a TDIU may nevertheless still be available on an extraschedular basis, if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the authority to assign extraschedular ratings in the first instance has been specifically delegated to the Director of the Compensation and Pension Service, and therefore, the correct course of action for the Board is to remand this case to the AOJ for referral to the Director of Compensation and Pension Service for extraschedular consideration of the claim for a TDIU.  See 38 C.F.R. §§ 4.16(b), 3.321(b)(1) (2013).   

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA vocational rehabilitation folder with the claims file.  All actions to obtain the requested folder should be documented fully in the claims file.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected lumbar spine disability on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion. Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected lumbar spine disability renders him unable to secure (obtain) or follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for a lumbar spine disability.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After all necessary development is accomplished, readjudicate the claim for TDIU in light of all the evidence of record.  If the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) are not met, then the issue of TDIU should be referred to the Director of the Compensation and Pension Service for TDIU adjudication on an extraschedular basis pursuant to 
38 C.F.R. § 4.16(b).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



